DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 10/20/2021. Claims 1-21 are currently pending in the application. An action follows below:
Response to Arguments
The rejection of claims 18-21 under 35 U.S.C. 101, the rejection of claims 20-21 under 35 U.S.C. 112(b), the rejection of claims 4 and 8 under 35 U.S.C. 112(a), and the rejections under 35 U.S.C. 102 and 103 in the previous Office action dated 07/22/2021 have been withdrawn in light of the amendment to the claims. Regarding to the rejection of claims 18-21 under 35 U.S.C. 112(a) in the previous Office action, see the new ground of rejections of the newly amended claims 18-21 made below.
Claim Objections
Claim 18 is objected to because of the following informalities: 
(i) 	“and a first” in line 6 should be changed to -- a first -- because there is another “and” in line 6; and
(ii) 	“sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at a surface opposite to the one surface” in last two lines should be changed to -- sensing an intensity of the external pressure, from the at least one pressure sensor disposed adjacent to the wall of the housing, at a surface opposite to the one surface -- in order to clarify the claimed feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 9-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 9, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit is disposed between the base substrate and the window” in last two lines of claim 9. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Figs. 8A-8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) between the base substrate (BSL) and the window. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to dispose the pressure sensing unit between the base substrate (BSL) and the window, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 10-14, these claims are therefore rejected for at least the same reason set forth in claim 9 above.

In addition to claim 10, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit is disposed on the encapsulation layer” in claim 10. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8A; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) on the encapsulation layer (60). However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to dispose the pressure sensing unit on the encapsulation layer, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 11, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit is disposed between the base substrate and the thin film transistor” in claim 11. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8B; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) between the base substrate (BSL) and the thin film transistor (TR). However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to dispose the pressure sensing unit between the base substrate and the thin film transistor, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claim 12, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit is disposed on a same layer as the first sensing conductive pattern” in last two lines of claim 12. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to dispose the pressure sensing unit (300) on a same layer as the first sensing conductive pattern (MT1). However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to dispose the pressure sensing unit on a same layer as the first sensing conductive pattern, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition to claims 13-14, these claims are therefore additionally rejected for at least the same reason set forth in claim 12 above.

As per claim 15, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit overlaps with the active area” in last two lines of claim 15. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some see at least Fig. 8C; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the active area. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to have the pressure sensing unit overlapping with the active area, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 16, this claim, when read together with independent claim 1, recites limitations, (i) “the pressure sensing unit is disposed between the electronic panel and the housing” in last line of claim 1 and (ii) “the pressure sensing unit overlaps with the peripheral area” in last two lines of claim 16. The original disclosure discloses various embodiments of electronic apparatuses, some embodiments of electronic apparatuses (see at least Figs. 3A-4D) comprising the pressure sensing unit (320) separated from the electronic panel (200) in order to dispose the pressure sensing unit (320) between the electronic panel and the housing and some embodiments of electronic apparatuses (see at least Fig. 8A; ¶ [0136] of the specification) comprising the pressure sensing unit (300) integrated into the electronic panel (200) in order to have the pressure sensing unit (300) overlapping with the peripheral area. However, the original disclosure does not explicitly discuss in detail an electronic apparatus comprising the pressure sensing unit disposed at two different places, specifically the pressure sensing unit separated from the electronic panel in order to dispose the pressure sensing unit between the electronic panel and the housing and the same pressure sensing unit integrated into the electronic panel in order to have the pressure sensing unit overlapping with the peripheral area, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 18, this claim recites a limitation, “disposing at least one pressure sensor between a display panel and a wall of a housing of the electronic apparatus” in lines 2-3, including a feature, “disposing two, three, four, or more pressure sensors between a display panel and a wall of a housing of the electronic apparatus,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Note that since the term, “wall” is not explicitly discussed in the original disclosure, “wall” is considered to be one of the side portions (W1-W4) shown in Fig. 2A. The original disclosure, specifically any of Figs. 3A-3C) explicitly discusses in detail a single pressure sensor (310/320) disposed between a display panel (200) and a wall (or side portion W1/W2) of a housing 400 the electronic apparatus. However, the original disclosure does not explicitly disclose “two, three, four, or more pressure sensors disposed between a display panel and a wall of a housing of the electronic apparatus” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 18, this claim further recites a limitation, “applying an external pressure to at least one surface among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel connected to and bent from the front surface and disposed adjacent the housing” in lines 2-5. The above underlined limitation includes “applying an external pressure to two, more, or all among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. In light of Figs. 3A-4D, a person of ordinary skill in the art may recognize that the original disclosure discloses a [[single]] external pressure applied to one of a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel. Furthermore, in light of the original disclosure, specifically Fig. 14A, a person of ordinary skill in the art may recognize that the original disclosure discloses a [[first]] external pressure applied by a thumb to a rear surface BS of the housing and another/second external pressure a [[first]] external pressure applied by a thumb to a first side surface SS1 of the window and another/second external pressure applied by other fingers to a second side surface SS2 of the window. In other words, the original disclosure discloses a single external pressure applied to one of a front surface of the display panel [[or the window]] of the electronic apparatus, a rear surface of the housing opposite to the front surface, a first side surface of the display panel [[or the window]], a second side surface of the display panel [[or the window]], a third side surface of the display panel [[or the window]], and a fourth side surface of the display panel of the display panel [[or the window]]. However, the original disclosure does not explicitly disclose “applying an external pressure to two, more, or all among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel” of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 18, this claim further recites limitations, “applying an external pressure to at least one surface among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a first side surface, a second side surface, a third side surface, and a fourth side surface of the display panel connected to and bent from the front surface and disposed adjacent the housing” in lines 2-5 and “sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at a surface opposite to the one surface” in last two lines. The above underlined limitations include at least features, “applying an external pressure to a front surface of the display panel of the electronic apparatus and sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at the rear surface of the housing opposite to the front surface” and “applying an external pressure to a rear surface of the housing opposite to the front surface and sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at the front surface of the display panel opposite to the rear surface,” which were not 
The original disclosure, specifically at least Figs. 3A-3C and ¶ [0134] of the corresponding U.S. publication, explicitly discloses that the external pressure applied to the first side surface SS1 is sensed by the second pressure sensing unit 320 disposed on the second side surface SS2. However, the original disclosure does not explicitly disclose an external pressure applied to a front surface of the display panel of the electronic apparatus and an intensity of the external pressure sensed at the rear surface opposite to the front surface from the pressure sensor [310/320] disposed adjacent to the side portion [SS1/ SS2] as the wall of the housing or an external pressure applied to a rear surface of the housing and an intensity of the external pressure sensed at the front surface of the display panel opposite to the rear surface from the pressure sensor [310/320] disposed adjacent to the side portion [SS1/ SS2] as the wall of the housing, of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 19-21, these claims are therefore rejected for at least the reason set forth in independent claim 18.  

In addition to claim 19, this claim further recites a limitation, “sensing the external pressure from the one surface” in last line, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically at least Fig. 3A and ¶ [0134] of the corresponding U.S. publication, explicitly discloses the external pressure sensed by or from the pressure sensing unit. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above feature of the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The whole disclosure does not explicitly discuss in detail “the one surface being capable of sensing the external pressure” of 
Moreover, claim 19, when read together with claim 18, recites limitations, “sensing an intensity of the external pressure from the at least one pressure sensor disposed adjacent to the wall of the housing at a surface opposite to the one surface” in last two lines of claim 18 and “sensing the external pressure from the one surface” in claim 19. The original disclosure does not explicitly disclose the external pressure or an intensity of the external pressure sensed from both the at least one pressure sensor and the one surface, of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 20, this claim further recites a limitation, “wherein at least one of the first, second, third, and fourth side surfaces of the display panel is activated when the external pressure is simultaneously applied to the front surface and the rear surface.” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. First, the original disclosure, specifically Fig. 11B, ¶ [0075] of the corresponding U.S. publication, and the current claim 1, discloses the window 100/100-2 being optically transparent, such as glass, plastic, or film, and comprising a first side surface SS1, a second side surface SS2, a third side surface SS3, a fourth side surface SS4, a front surface FS, and a rear surface, i.e., the first to fourth side surfaces [SS1-SS4], the front surface FS, and a rear surface all being optically transparent, such as glass, plastic, or film. However, the original disclosure does not explicitly disclose in detail how the first, second, third, and fourth side surfaces, which are mere glass, plastic, or film, are activated, of the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
two, more, or all of the first, second, third, and fourth side surfaces are activated when the external pressure is substantially simultaneously applied to the front surface and the rear surface,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Third, the original disclosure, specifically Fig. 14A, explicitly shows a thumb applying a pressure to the rear surface and other fingers applying pressures to the front surface. A person having ordinary skill in the relevant art would recognize that each finger applies a different pressure to a surface. Therefore, the single or same external pressure is not substantially simultaneously applied to both the front surface and the rear surface. 
Accordingly, the original disclosure does not explicitly disclose or discuss in detail the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

In addition to claim 21, this claim further recites a limitation, “wherein at least one of the third and fourth side surfaces of the display panel is activated when the external pressure is simultaneously applied to the first side surface and the second side surface opposite to the first side surface,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to the above underlined limitation, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. First, the original disclosure, specifically Fig. 11B, ¶ [0075] of the corresponding U.S. publication, and the current claim 1, discloses the window 100/100-2 being optically transparent, such as glass, plastic, or film, and comprising a first side surface SS1, a second side surface SS2, a third side surface SS3, a fourth side surface SS4, a front surface FS, and a rear surface, i.e., the first to fourth side surfaces [SS1-SS4], the front surface FS, and a rear surface all being optically transparent, such as glass, plastic, or film. However, the original disclosure does not explicitly disclose in detail how the third and fourth side surfaces, which are mere glass, plastic, or film, are activated, of the above underlined limitation, so as to 
Second, the above underlined limitation includes “both the third and fourth side surfaces are activated when the external pressure is substantially simultaneously applied to the first side surface and the second side surface opposite to the first side surface,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Third, the original disclosure, specifically Fig. 14B, explicitly shows a thumb applying a pressure to the first surface SS1 and other fingers applying pressures to the second surface SS2. A person having ordinary skill in the relevant art would recognize that each finger applies a different pressure to a surface. Therefore, the single or same external pressure is not substantially simultaneously applied to both the first surface and the second surface. 
Accordingly, the original disclosure does not explicitly disclose or discuss in detail the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2017/0236877 A1) in view of Kim et al. (US 2017/0336970 A1; hereinafter Kim.)
As per claim 1, Jeong discloses an electronic apparatus (see at least Fig. 7) comprising: 
 	a window comprising a front surface and a plurality of side surfaces bent from the front surface (see at least Figs. 7-9, disclosing a window 400 comprising a front surface corresponding to the main area MA of the substrate 100 and a plurality of side surfaces corresponding to a plurality of areas [SA1-SA4] of the substrate and bent from the front surface;)  
an electronic panel configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces (see at least Figs. 7-9, disclosing an electronic panel comprising a display unit 200 and configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces;) and
a see at least Figs. 7-9; ¶ [0077], disclosing a touch screen panel 300 integrally formed by a front touch sensing unit corresponding to the front surface and four side touch sensing units corresponding to the four side surfaces and configured to sense an external touch,) and
a housing unit accommodating the side surfaces of the window, the electronic panel and at least Figs. 7-10, disclosing the housing including a whole or a lower part of the flexible substrate 100 accommodating the side surfaces of the window, the electronic panel and the touch screen panel,) 
wherein the external see at least Figs. 6-7; ¶ [0077], disclosing the external touch applied to, e.g., a first outer surface [[construed as the claimed first surface]] among the side surfaces of the window 400 and corresponding to, e.g., the area SA1 and the touch sensing unit of the element 300 disposed on a first inner surface [[construed as the second surface]] corresponding to the area SA1 and opposite to the first external surface, and sensing an external touch applied to the first outer surface.)
Accordingly, Jeong discloses all limitations of this claim, but is silent to a pressure sensing unit and limitations associated with the pressuring unit and the housing unit accommodating the pressuring unit, as claimed.
However, in the same field of endeavor, Kim discloses a related electronic apparatus (see at least Figs. 4-6) comprising:
	a window comprising a front surface and a plurality of side surfaces (see at least Figs. 4-6; ¶ [0118, disclosing a cover glass/window 510a/521c comprising a front surface and a plurality of side surfaces;)  
an electronic panel configured to display an image through the front surface (see at least Figs. 4-6, disclosing an electronic panel comprising a display panel 530a and configured to display an image through the front surface;)
a pressure sensor comprising a front pressing sensing unit corresponding to the front surface and side pressure sensing units corresponding to the side surfaces and configured to sense an intensity of an external pressure (see at least Figs. 4-6; ¶ [0108]; ¶ [0122]; ¶ [0147], disclosing a pressure sensor comprising a front pressing sensing unit [630f/540/525] corresponding to the front surface and side pressure sensing units [630s/540/525] corresponding to the side surfaces and configured to sense the pressure value as an intensity of an external pressure;)
a touch screen panel comprising a front touch sensing unit corresponding to the front surface and side touch sensing units corresponding to the four side surfaces, configured to sense an external touch (see at least Figs. 4-6, disclosing a touch screen panel formed by a front touch sensing unit [620f/520] corresponding to the front surface and side touch sensing units [620s/520] corresponding to the side surfaces and configured to sense an external touch,) and overlapped with the pressure sensor (see at least Figs. 4-6, disclosing the touch sensor panel [520/620] overlapped with the pressure sensor [540/630] and formed by a main touch sensing unit corresponding to the main area and side touch sensor 620 and configured to sense an external touch) thereby allowing the user to perform various functions associated with the pressure values, such as a tap, a double tap, a touch swiping, and more (see at least ¶ [0153],) in according with a particular application, such as a web browser application (see at least Fig. 8 or 9; ¶ [0191]-[0192],) a home application (see at least Fig. 10,) and e-book application (see at least Fig. 11,)
a housing unit accommodating the side surfaces of the window, the electronic panel, and the pressure sensing unit (see at least Figs. 4-6; ¶ [0106]; ¶ [0113], disclosing a housing unit 420 accommodating the side surfaces of the window [510/521], the electronic panel [530] and the pressure sensor [540/630] including the front and side pressure sensing units,) 
wherein the external pressure is applied to a first surface among the side surfaces and the pressure sensing unit is disposed adjacent a second surface opposite to the first surface (see at least Figs. 4A-4B, 6B; ¶ [0108], disclosing the external pressure applied to, e.g., a first outer surface of the left side sensing area 430a [[construed as the claimed first surface]] among the side surfaces and the side pressure sensing unit 630s disposed adjacent a first inner surface of the left side sensing area 430a [[construed as the second surface]] opposite to the first outer surface,) and
the pressure sensing unit is disposed between the electronic panel and the housing unit (see at least Figs. 4-6, disclosing the pressure sensing unit [540/630] disposed between the electronic panel [530] and the housing unit [420].)

Jeong, as discussed above, discloses the touch screen panel comprising a front touch sensing unit corresponding to the front surface and four side touch sensing units corresponding to the four side surfaces and configured to sense an external touch, and the housing unit, but is silent to a pressure sensing unit and limitations associated with the pressuring sensing unit and the housing unit accommodating the pressure sensing unit, as claimed. Kim, as discussed above, remedies for the deficiencies of Jeong by explicitly teaching the housing unit accommodating the pressure sensor and the pressure sensor comprising the front and side pressure sensing units and overlapped with the touch sensor, thereby allowing the user to perform various functions associated with the pressure values, such as a tap, a double tap, a touch swiping, and more, in according with a particular application, such as a web browser application, a home application, and e-book application. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include the pressure sensor comprising the front and side pressure sensing units, and overlapped with the touch sensor, and accommodated in the housing unit, in the Jeong electronic apparatus, in view of the teaching in the Kim reference to improve the above modified electronic apparatus of the Jeong reference for the predictable result of at least allowing the user to perform various functions associated with the pressure values, such as a tap, a double tap, a touch swiping, and more, in according with a particular application. Accordingly, the above modified electronic apparatus of Jeong in view of Kim obviously renders all limitations of this claim.

	As per claim 2, the above modified Jeong obviously renders the pressure sensing unit disposed between the window and the housing unit (see the discussion in the rejection of claim 1; further see Jeong Fig. 7 and Kim at least Figs. 4A, 4B, 5A, 6B, 7, obviously rendering the pressure sensing unit disposed between the window and the housing unit.)
	As per claim 3, Jeong discloses the pressure sensing unit disposed between the window and the electronic panel (see the discussion in the rejection of claim 1; further see Jeong Fig. 7 and Kim at least Figs. 4A, 4B, 5A, 6B, 7, obviously rendering the pressure sensing unit disposed between the window and the electronic panel.)
	As per claim 4, the above modified Jeong obviously renders additional pressure sensing units disposed between the housing unit and the window or between the housing unit and the electronic panel, wherein the additional pressure sensing units comprise a first pressure sensing unit disposed on the first surface, and third and fourth pressure sensing units in contact with at least one of the window and the electronic panel, the third and fourth pressure sensing units spaced apart from each other and disposed in the housing unit (see the discussion in the rejection of claim 1; further see Kim Figs. 7-9 and ¶ [0077] and Kim Figs. 5A, 6B, obviously rendering a first side pressure sensing unit [[in view of Kim]] overlapped with a corresponding first side touch sensing unit [[of Jeong]] and disposed on the first surface, and third and fourth pressure sensing units [[in view of Kim]] overlapped with the corresponding third and fourth side touch sensing units [[of Jeong]] and in contact with at least one of the window and the electronic panel, the third and fourth pressure sensing units spaced apart from each other and disposed in the housing unit.)
As per claim 5, the above modified Jeong obviously renders the pressure sensing unit comprising: a first pattern having a conductivity; and a second pattern having the conductivity and spaced apart from the first pattern (see Kim at least Fig. 5A; ¶¶ [0122]-[0124], disclosing the pressure sensor comprising: a first pattern [541a] having a conductivity; and a second pattern [542a] having the conductivity and spaced apart from the first pattern.)
As per claim 6, the above modified Jeong obviously renders the pressure sensing unit configured to sense a variation in capacitance between the first pattern and the second pattern (see Kim at least ¶ [0122], disclosing the pressure sensor unit configured to sense a variation in capacitance between the first pattern [541a] and the second pattern [542a].)
	As per claim 8, the above modified Jeong obviously renders a support member disposed between the electronic panel and the housing unit, wherein the pressure sensing unit is disposed between the support member and the electronic panel (see the discussion in the rejection of claim 1; further see Jeong at least Fig. 7, disclosing the substrate 100 comprising the lower part as the housing unit and an upper part as a support member disposed between the electronic panel and the housing unit, wherein the side pressure sensing unit [[in view of Kim]] is disposed between the support member of the element 100 and the window 400.)

	As per claim 9, the above modified Jeong obviously renders the electronic panel (see Jeong at least Fig. 4) comprising: 
a base substrate (see Jeong at least Fig. 4, disclosing a base substrate 211;) 
a thin film transistor disposed on the base substrate (see Jeong at least Fig. 4, disclosing a thin film transistor TFT disposed on the base substrate 211;)  
a light emitting device connected to the thin film transistor (see Jeong at least Fig. 4, disclosing a light emitting device 220 connected to the thin film transistor TFT;) and 
an encapsulation layer covering the light emitting device (see Jeong at least Fig. 4; ¶ [0067], disclosing an encapsulation layer covering the light emitting device 220,) and 
the pressure sensing unit is disposed between the base substrate and the window (see the discussion in the rejection of claim 1; further Jeong at least Figs. 4 and 7; Kim at least ¶ [0114], disclosing the pressure sensor disposed on the display panel; thereby rendering the pressure sensor disposed on the encapsulation layer, i.e., between the base substrate [211 of Jeong]] and the window [400 of Jeong].)

As per claim 10, the above modified Jeong obviously renders the pressure sensing unit disposed on the encapsulation layer (see the discussion in the rejection of claim 9; further see Jeong at least Figs. 4 and 7; ¶ [0067]; Kim at least ¶ [0114], disclosing the pressure sensor disposed on the display panel; thereby rendering the pressure sensor disposed on the encapsulation layer, i.e., between the base substrate [211 of Jeong]] and the window [400 of Jeong].)

As per claim 11, the above modified Jeong, as discussed in the rejection of claims 9 and 10, obviously renders the pressure sensing unit disposed on the encapsulation layer (see the above rejection of claim 10) and between the base substrate and the window (see the above rejection of claim 9), instead of “between the base substrate and the thin film transistor,” as claimed. Accordingly, the above modified Jeong obviously renders all the clamed limitations except for the particular location of the pressure sensing unit, as claimed.
However, the instant application explicitly disclose that the pressure sensing unit can be disposed at various locations (see Figs. 8A-8C and the current claims 9-11,) i.e., the location of In re Japikse, 86 USPQ 70 (CCPA 1950). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the Jeong pressure sensing unit between the base substrate and the thin film transistor, as desired as claimed, since a such modification would have involved a mere change in the location of a component, to obtain the same predictable result of sensing an external pressure from the pressure sensing unit.
	
As per claim 15, the above modified Jeong obviously renders the electronic panel comprising an active area through which the image is configured to be displayed and a peripheral area defined adjacent to the active area, and the pressure sensing unit overlaps with the active area ((see the discussion in the rejection of claim 1; further see Jeong at least Figs. 7-9; ¶ [0090], disclosing the electronic panel comprising an active area, corresponding to a part of the area [SA1/SA2/SA3/SA4], through which the image is configured to be displayed and a peripheral area corresponding to the remaining part of the area [SA1/SA2/SA3/SA4] and defined adjacent to the active area, and the pressure sensing unit [[in view of Kim] overlaps with the active area.)
As per claim 16, the above modified Jeong obviously renders the electronic panel comprising an active area through which the image is configured to be displayed and a peripheral area defined adjacent to the active area, and the pressure sensing unit overlapping with the peripheral area (see Jeong at least Figs. 7-9; ¶ [0090], disclosing the electronic panel comprising an active area, corresponding to a part of the area [SA1/SA2/SA3/SA4], through which the image is configured to be displayed and a peripheral area corresponding to the remaining part of the area [SA1/SA2/SA3/SA4] and defined adjacent to the active area, and the pressure sensing unit [[in view of Kim]] overlapping with the peripheral area.)

see Jeong at least ¶ [0005]; Kim at least Fig. 4.) Kim further teaches the electronic apparatus, such as a cellular/ mobile phone (see at least Figs. 2, 4A; ¶ [0043],) further comprising a camera module (291), as the claimed electronic module, accommodated in the housing unit and configured for photographing an external subject, to provide camera function(s) to a user (see at least ¶ [0081].) Therefore, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include the electronic module, such as the camera module, in the above modified Jeong electronic apparatus as this electronic/camera module is known to provide the user with the camera function(s).
	Accordingly, the above modified Jeong in view of Kim discloses all limitations of this claim, but is silent to “the electronic panel is provided with a hole through the electronic panel defined to overlap with the electronic module,” as claimed. Official Notice is taken that both the concept and the advantages of providing a hole in the electronic panel through the electronic panel defined to overlap with the camera/electronic module, to position and protect the camera module in the electronic apparatus are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the electronic panel of the above modified Jeong to include a hole through the electronic panel defined to overlap with the camera/electronic module, to position and protect the camera module in the electronic apparatus, as generally known by one of ordinary skill in the art.

As per claim 18, the above modified Jeong, as discussed in the rejection of claim 1, obviously renders a method of driving an electronic apparatus comprising: 
disposing at least one pressure sensor between a display panel and a wall of a housing of the electronic apparatus (see the discussion in the rejection of claim 1 regarding to the pressure sensors 630 included in the Jeong electronic apparatus; further see Jeong at least Fig. 7 and Kim at least Figs. 4-6, obviously rendering at least one pressure sensor [[in view of Kim]] disposing between a display panel and a wall of a housing of the electronic apparatus;)
applying an external pressure to at least one surface among a front surface of the display panel of the electronic apparatus, a rear surface of the housing opposite to the front surface, and a see the discussion in the rejection of claim 1 regarding to the pressure sensors 630 included in the Jeong electronic apparatus; further see Jeong at least Figs. 7-9, disclosing an electronic apparatus comprising: an outer front surface [[construed as the claimed front surface]] corresponding to the main area MA, an inner surface [[construed as the claimed rear surface]] corresponding to the main area MA, an outer first side surface [[construed as the claimed first side surface]] corresponding to the first area SA1, an inner first side surface [[construed as the claimed second side surface]] corresponding to the first area SA1, an outer second side surface [[construed as the claimed third side surface]] corresponding to the second area SA2, an inner second side surface [[construed as the claimed fourth side surface]] corresponding to the second area SA2, wherein the first to fourth side surfaces are connected to and bent from the front surface; further see Jeong ¶ [0077], disclosing: applying an external touch to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external touch from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]], thereby providing a button function and avoiding external button; Kim at least Fig. 6B; ¶ [0165]-[0166]; ¶ [0191], disclosing that performing a tap on a button comprises applying an external touch with an external pressure to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external pressure from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]];) and 
sensing the external pressure from a surface opposite to the one surface (see the above discussion; or see Jeong ¶ [0077], disclosing: applying an external touch to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external touch from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]], thereby providing a button function and avoiding external button; Kim at least Fig. 6B; ¶ [0165]-[0166]; ¶ [0191], disclosing that performing a tap on a button comprises applying an external touch with an external pressure to, e.g., the outer first side surface [[construed as the claimed first side surface]] and sensing the external pressure from the inner first side surface [[construed as the claimed second side surface]] opposite to the outer first side surface [[construed as the claimed first side surface]].)

As per claim 19, the above modified Jeong obviously renders Jeong discloses the method further comprising sensing the external pressure from the one surface (see the discussion in the rejection of claim 18; or see Jeong at least Figs. 7-9; ¶ [0077]; Kim at least Fig. 6B; ¶ [0165]-[0166]; ¶ [0191].)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim, and further in view of Papakostas et al. (US 2006/0147700 A1; hereinafter Papakostas.)
	As per claims 5 and 7, the above modified Jeong, as discussed in the rejection of claim 1, discloses the pressure sensing unit, but is silent to the pressure sensing unit comprising: a first pattern; a second pattern; and a first panel that comprises a resin making contact with the first pattern and the second pattern and a plurality of conductive nano-particles distributed in the resin, wherein the pressure sensing unit is configured to sense a variation in resistance of the first panel, of these claims.
	However, in the same field or pressure sensing device art, Papakostas discloses a pressure sensing device (see at least Fig. 3) comprises:
a first pattern having a conductivity (see at least Fig. 3, disclosing the piezoelectric pressure sensing device comprising a first pattern [one of the electrode patterns [25, 26], e.g., 26;) 
a second pattern having the conductivity and spaced apart from the first pattern (see at least Fig. 3, disclosing a second pattern as another of the electrode patterns [25, 26], e.g., 25, having the conductivity and spaced apart from the first pattern;) and
a first panel that comprising a resin making contact with the first pattern and the second pattern and a plurality of conductive nano-particles distributed in the resin, wherein the pressure sensing unit is configured to sense a variation in resistance of the first panel (see Papakostas at least Fig. 3; ¶¶ [0026]-[0028]; ¶ [0049]:1-5, disclosing a first panel 10 that comprising a resin making contact with the first pattern 26 and the second pattern 25 and a plurality of conductive nano-particles 12 distributed in the resin, wherein the pressure sensing unit is configured to sense a variation in resistance of the first panel.)
Papakostas further discloses such pressure sensing device providing a high temperature stable pressure sensing with an improved hysterisis and drift performance at certain high temperature conditions (see at least ¶ [0028]: last 6 lines.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the pressure sensing unit(s) of the above modified Jeong with the high temperature stable pressure sensing device(s) taught by the Papakostas reference, to improve the above modified electronic apparatus of the Jeong reference for the predictable result of at least having high temperature stable pressure sensing device(s) with an improved hysterisis and drift performance at certain high temperature conditions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim, and further in view of Hirakata et al. (US 2015/0138041 A1; hereinafter Hirakata.)
	As per claim 12, the above modified Jeong obviously renders the electronic apparatus further comprising a capacitive touch sensing unit disposed on the encapsulation layer and configured to sense an external input (see Jeong Figs. 4 and 7 and ¶ [0067] and ¶ [0077], discussing the touch screen panel 300 including a touch sensing unit corresponding to the main area MA and disposed on the encapsulation layer and configured to sense an external input; Kim at least ¶ [0119], disclosing the touch sensor panel 520a being a capacitive touch sensor panel.)
	The above modified Jeong is silent to a particular structure of the capacitive sensing unit and the pressure sensing unit is disposed on a same layer as the first sensing conductive pattern, as claimed.
	However, in the same field of endeavor, Hirakata discloses a related electronic apparatus (see at least Figs. 10A, 20B1 and 20B2; ¶ [0001]) comprising: an electronic panel configured to display an image through the front surface and comprising a surface corresponding to at least one of the side surfaces (see at least Figs. 4, 5, 10A, 20B1 and 20B2; ¶ [0056]; ¶ [0160];) and a capacitive touch sensing unit disposed on the encapsulation layer and configured to sense an external touch (see at least Fig. 10A, disclosing a first sensing insulating layer 597 of a capacitive touch sensing unit comprising at least elements [591-594, 597] disposed on the top element 570b of the encapsulation layer [570, 560],) wherein the capacitive sensing unit comprises: 
	a first sensing insulating layer disposed on the encapsulation layer (see Hirakata at least Fig. 10A, disclosing a first sensing insulating layer 597 disposed on the top element 570b of the encapsulation layer [570, 560];) 
	a second sensing insulating layer disposed on the first sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a second sensing insulating layer 593 disposed on the first sensing insulating layer 597;) 
	a first sensing conductive pattern disposed between the first sensing insulating layer and the second sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a first sensing conductive pattern 594 disposed between the first sensing insulating layer 597 and the second sensing insulating layer 593;) and 
	a second sensing conductive pattern disposed on the second sensing insulating layer (see Hirakata at least Fig. 10A, disclosing a second sensing conductive pattern [591/592] disposed on the second sensing insulating layer 593.)
Hirakata further discloses the capacitive touch screen panel including the capacitive sensing unit capable of at least sensing multiple objects and reducing unevenness in luminance of light from the touch panel (see at least ¶ [0163], ¶ [0167].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the capacitive touch screen panel in the electronic apparatus of the Jeong reference, in view of the above teaching in the Hirakata reference, to improve the above modified electronic apparatus of the Jeong reference for the predictable result of at least sensing multiple objects and reducing unevenness in luminance of light from the touch panel.
	The above modified Jeong in view of Kim and Hirakata obviously renders the pressure sensing unit disposed on a same layer as the first sensing conductive pattern (see Kim at least ¶ [0114], disclosing the capacitive touch sensor and the pressure sensor disposed on the display panel; and Hirakata at least Fig. 10A, disclosing the first sensing conductive pattern 594 disposed on the layer 597 on the display panel; thereby rendering the pressure sensing unit disposed on the same layer as the first sensing conductive pattern.)

see Hirakata at least Fig. 10A, disclosing at least a portion of the second sensing conductive pattern 591 connected to the first sensing conductive pattern 594.) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Kim and Hirakata, as applied to claim 12 above, and further in view of Papakostas.
	As per claim 14, the above modified Jeong, as discussed in the rejection of claim 12, discloses the first sensing insulating layer, but is silent to the first sensing insulating layer comprising a resin and a plurality of conductive nano-particles distributed in the resin, as claimed.
	However, Papakostas discloses the sensing insulating layer comprising a resin and a plurality of conductive nano-particles distributed in the resin to increase an electrical conductivity (see at least ¶¶ [0026]-[0027], disclosing the sensing insulating layer 10 comprising a resin and a plurality of conductive nano-particles distributed in the resin to increase an electrical conductivity.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the first sensing insulating layer comprising a resin and a plurality of conductive nano-particles distributed in the resin, in above modified electronic apparatus of Jeong, in view of the reaching in the Papakostas reference, to improve the above modified electronic apparatus of the Jeong reference for the predictable result of increasing an electrical conductivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626